        Case 9:19-cv-00195-DLC Document 77 Filed 07/27/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 BRIAN HUTCHINSON,                              CV 19–195–M–DLC

                      Plaintiff,

        vs.                                             ORDER

 CITY OF THOMPSON FALLS,

                      Defendant.


      Pursuant to the parties’ Stipulated Motion for Dismissal with Prejudice

(Doc. 76),

      IT IS ORDERED that this matter is DISMISSED with prejudice, each party

to bear its own costs and attorney’s fees.

      Dated this 27th day of July, 2021.




                                         -1-
